PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ADV_01_NA_02_FR.txt. 74

OPINION DISSIDENTE
DE MM. ADATCI, KELLOGG, LE BARON ROLIN-
JAEQUEMYNS, SIR CECIL HURST, MM. SCHUCKING,
LE JONKHEER VAN EYSINGA ET WANG

La question posée à la Cour par le Conseil est de savoir
si le régime à établir conformément au Protocole de Vienne
serait compatible tant avec l'article 88 du Traité de Saint-
Germain qu'avec le Protocole n° I de Genève de 1922.

Sur le premier point, l’avis de Ja Cour contient, dans son
exposé des motifs, le passage suivant:

« On peut même soutenir, si l’on se réfère au texte
de l’article 88 du traité de paix, que, l’indépendance de
l'Autriche ne se trouvant pas, à proprement parler, mise
en péril au sens dudit article, il n’y aurait pas, au
point de vue juridique, opposition avec ledit article. »

Sur le deuxième point, Vavis de la Cour dit, dans son
dispositif, qu’un régime établi entre. ?Allemagne et l'Autriche,
sur la base et dans les limites des principes énoncés par le
Protocole du 19 mars 1931, ne serait pas compatible avec

x

le Protocole n° I signé à Genève le 4 octobre 1922.

Les soussignés ne peuvent se rallier à cette conclusion.
Selon leur manière de voir et pour des motifs qui seront
énoncés ci-après, le régime que l’on propose d’établir confor-
mément au Protocole de Vienne est compatible à la fois avec
l'article 88 et avec le Protocole n° I de Genève de 1922.

L'opinion que -se sont formé les soussignés quant au sens
et à l’objet des divers documents dont il a été fait mention,

41
75 OPINION DISSIDENTE

savoir l'article 88 du Traité de Saint-Germain, le Protocole n° I
de Genève de 1922 et le Protocole de Vienne de 1931, ne
diffère pas profondément de celle des autres membres de la
Cour. Les soussignés sont d’accord que le régime à établir
conformément au Protocole de Vienne ne ferait pas perdre à
l'Autriche son indépendance, c’est-à-dire que ce régime ne
constituerait pas une aliénation de cette indépendance. Ils
partagent, dans ses grandes lignes, l'opinion exprimée dans l'avis
de la Cour quant à la nature et à l'étendue de l'obligation,
acceptée par l'Autriche, de s'abstenir d’actes qui pourraient
compromettre ou menacer son indépendance. Dans la des-
cription que cet avis fait du régime à instituer en vertu du
Protocole de Vienne, il n’y a rien, non plus, que les soussignés
désirent contredire. Mais ce qu'ils ne trouvent pas dans l'avis
de la Cour, c’est une explication montrant comment et pourquoi
ce régime menacerait ou mettrait en danger l'indépendance de
l'Autriche.

Les soussignés considèrent comme nécessaire d’indiquer tout
d’abord ce qu’ils croient être la mission assignée à la Cour
dans la présente affaire. La Cour n’a pas à se préoccuper de
considérations politiques ni de conséquences politiques. Celles-ci
échappent à sa compétence.

Le Conseil a demandé l'avis de la Cour sur une question
juridique. Il s’agit, en effet, de savoir si les propositions
contenues dans le Protocole de Vienne sont ou non compa-
tibles avec les obligations assumées par l'Autriche en vertu
des deux autres actes internationaux mentionnés dans la
demande d’avis du Conseil. Et cette question est, en effet,
purement juridique, en ce sens qu'elle a trait à l'interpréta-
tion de traités.

La situation a été exactement résumée dans les paroles
prononcées par M. Briand, devant le Conseil de la Société

des Nations, le 19 mai 1931:

« En réalité, rien n’est plus simple que la situation devant
laquelle nous nous trouvons. Par la proposition de M. Henderson,
à laquelle nous avons tous adhéré, nous avons pris
position en ce qui concerne le point de droit qui constituait

en quelque sorte la question préalable. Il s'agissait de savoir

42
76 OPINION DISSIDENTE

qui avait raison de ceux qui disaient: « Vous ne pouvez
« pas conclure ce protocole, parce que vos obligations inter-
« nationales vous l'interdisent », ou des intéressés qui répon-
daient: « Non, nous avons fait ce protocole dans l'exercice
« de notre droit de souveraineté nationale et sans négliger
« le respect que nous devons aux traités. »

« Voilà comment se posait le problème, et, tout naturelle-
ment, nous nous sommes tournés vers l'institution qui donne
au Conseil, dans les cas difficiles, les avis juridiques dont
il a besoin pour se guider: la Cour permanente de
Justice internationale, ayant en mains les textes, nous dira
le droit. »

La décision de la Cour doit nécessairement être fondée sur
les éléments soumis à son examen. Si les conclusions aux-
quelles arrive la Cour. n'étaient pas justifiées par les éléments
soumis à son appréciation et examinés par elle, lesdites con-
clusions n'auraient qu’une valeur spéculative. |

Pour apprécier le sens véritable du principe énoncé dans
l’article 88 du Traité de Saint-Germain, il est nécessaire
d'exposer un peu plus en détail que ne le fait l'avis de la Cour
quelles étaient les circonstances à l’époque où fut rédigé
cet article du traité. C’est seulement en procédant ainsi que

Yon peut comprendre les termes de cette disposition.

L'article 80 du Traité de Versailles avait déjà proclamé le
principe que l'indépendance de l'Autriche était inaliénable si
ce n’est du consentement du Conseil de la Société des Nations.
L’incident qui se produisit à propos de l’article 61, deuxième
alinéa, de la Constitution de Weimar, l'échange de notes qui
s’ensuivit entre les Puissances alliées et la délégation allemande
à Paris, les termes de la lettre des Alliés à la délégation autri-
chienne à Paris, datée du 2 septembre 1919, et le projet
d'article (actuellement article 88) dont les Alliés réclamèrent
avec insistance l'insertion dans le Traité de Saint-Germain,
tout cela montre le but que se proposaient les Puissances
alliées en rédigeant cette disposition. Celle-ci était destinée à
assurer que l'Autriche continuât à exister comme un Etat
séparé. |

43
77 OPINION DISSIDENTE

On atteignit ce but en obtenant, de toutes les Parties au
traité, et de l'Autriche elle-même, leur adhésion au principe
que l'indépendance de l'Autriche ne doit être ni aliénée ni
compromise, si ce n’est du consentement du Conseil.

Le mot « indépendance » est un terme fort clair pour tous
les écrivains en droit international, bien qu'ils en donnent des
définitions variées. Un État ne serait pas indépendant au
sens juridique s’il était placé dans une situation de dépendance
à l'égard d’une autre Puissance, s’il cessait d’exercer lui-même
sur son propre territoire la summa fotestas ou souveraineté,
c’est-à-dire s’il perdait le droit de s’en rapporter à ses propres
appréciations pour prendre les décisions que comporte le gou-
vernement de son territoire.

Les restrictions de sa liberté d’action auxquelles peut
consentir un État n’affectent pas son indépendance, pourvu
que l’État ne se dépouille pas, de ce fait, de ses pouvoirs
organiques. Encore moins, les restrictions imposées par le
droit international le privent-elles de son indépendance.

La différence entre l’aliénation de l'indépendance d’un
État et une restriction qu'un État peut accepter quant à
l'exercice de son pouvoir souverain, c’est-à-dire de son indé-
pendance, est claire. Cette dernière situation est, notamment,
celle des États qui deviennent Membres de la Société des
Nations. Il est certain que la qualité de Membre leur impose
d'importantes restrictions en ce qui concerne l'exercice de
leur indépendance, sans qu’il soit possible de prétendre qu'elles
impliquent une aliénation de celle-ci.

Dans la pratique, tout traité conclu entre deux ou plusieurs
États indépendants restreint dans une certaine mesure l’exer-
cice du pouvoir inhérent à la souveraineté. Une souveraineté
absolue et complète qui n’est restreinte par aucune obligation
que lui imposent des traités est impossible et pratiquement
inconnue.

L’« aliénation » de l'indépendance d’un État implique que
le droit d'exercer ses pouvoirs souverains passe à un autre
État ou à un autre groupe d’Etats.

Le terme « compromettre », dans la seconde phrase de
l’article 88, implique « entraîner un danger pour », « mettre
en danger », « mettre en péril » (« involve danger to », « endan-
ger », « tmperil »). Pour qu'un acte puisse « compromettre »

44
78 OPINION DISSIDENTE

l'indépendance de l'Autriche, il faudrait qu'il mit en péril
“l'existence continue de l'Autriche en tant qu’Etat capable
d’éxercer sur son territoire tous les pouvoirs d’un État indé-
pendant, au sens du mot indépendance qui a été donné
ci-dessus.

- Lorsqu'on étudie l'interprétation du Protocole n° I de
Genève du 4 octobre 1922, il faut se rappeler la situation
précaire de l'Autriche, telle qu’elle ressort des documents
soumis à la Cour, à l’époque de la conclusion du protocole.
Le danger était grand alors de voir l'Autriche succomber à
un état de faiblesse interne, notamment en matière financière
et économique. Si l'Autriche avait succombé, les affaires de
l’Europe eussent à nouveau été dans la confusion. L’intention
et le désir des Puissances disposées à venir en aide à l’Autriche
était évidemment de la maintenir en tant qu’Etat. Elles avaient
à se garder de deux risques: d’une part, toute mesure à
laquelle l'Autriche, dans sa faiblesse, eût pu être acculée et
qui eût été incompatible avec son existence en tant qu’Etat,
et, d'autre part, toute tentative, de la part d’une autre Puis-
sance, en vue de s'assurer pour elle-même des avantages incom-
patibles avec la situation indépendante de l'Autriche.

Le Protocole n° I de 1922 répondit à ce double objet. Les
Puissances s’engagèrent à respecter l'indépendance de l'Autriche
et à ne point rechercher d'avantages spéciaux ou exclusifs qui
pourraient mettre en péril cette indépendance. L’Autriche
renouvela les engagements qu'elle avait déjà pris en ï…g1I9;
mais les termes dans lesquels elle les renouvela furent légère-
ment modifiés, afin de les mieux adapter au caractère princi-
. palement économique et financier de l’arrangement qui était
en voie de coriclusion.

- L'engagement de l'Autriche ést énoncé dans deux alinéas.
Le premier n’est en substance rien d’autre qu'une répétition
de ce qu’elle avait accepté par le Traité de Saint-Germain.
Le second est destiné à établir clairement que, dans les
limites de la liberté que lui laisse ce traité, l'Autriche n’a
point perdu le droit de conclure des arrangements dans l’inté-
rêt de son commerce. |

. L'insertion de cette dernière disposition s'explique par les
circonstances mêmes où l’on se trouvait. Le commerce était
stagnant. L’Autriche devait considérer la nécessité d’un

45
79 OPINION DISSIDENTE

x

emprunt dont l'intérêt aurait à être servi. A moins que son
commerce ne pit être stimulé, la charge de l'intérêt de cet
emprunt retomberait sur les Puissances garantes. En consé-
quence, il était de l'intérêt de toutes les Parties qu'aucun
doute ne régnât quant au droit pour l'Autriche de conclure”
tous arrangements utiles à son commerce, mais toujours
sous réserve du principe dominant de ne rien faire qui pit
mettre en danger son existence future. C’est pourquoi l'alinéa
qui affirme le droit pour l'Autriche de conclure des accords
‘commerciaux se termine par la phrase suivante: « étant
entendu, toutefois, qu’elle ne pourra porter atteinte à son
indépendance économique par l'octroi à un État quelconque
d'un régime spécial ou d'avantages exclusifs, de nature à
menacer cette indépendance ».

Cette dernière phrase du second alinéa ne comporte, de
l'avis des soussignés, aucune extension de obligation déjà
acceptée par l'Autriche dans le Traité de Saint-Germain.

Les considérations qui suivent aboutissent toutes à cette
conclusion.

Le sens, clair par lui-même, des termes employés, ne sug-
gère aucune extension de ce genre, pas plus que la structure
de cet alinéa lui-même. Celui-ci est une clause de sauvegarde
ou une exception au principe général énoncé dans l'alinéa
précédent. Cette exception se termine par l'indication de la
limite au delà de laquelle elle cesse d'agir. Si la limite impo-
sée à l'exception était destinée à aller au delà d’un simple
retour à la règle primitive, on devrait trouver cette intention
clairement exprimée dans les termes employés.

Étant donné ce qui a été dit plus haut au sujet de l’état
des affaires en 1922 et du service des intérêts d’un emprunt,
toute extension des restrictions d'ordre économique imposées
à l'Autriche eût été, vu l’état des affaires en 1922, contraire
à l'intérêt général. De même, on ne trouve rien dans les
procès-verbaux des séances tenues à Genève à cette époque
qui indique un désir de procéder à une extension de ce genre.

Les discours prononcés à l’époque de la conclusion du
Protocole de Genève déclarent solennellement qu'il n'était
procédé à aucun empiétement sur le pouvoir souverain de
l'Autriche. La déclaration du rapporteur devant le Conseil
(lord Balfour) mérite d’être citée:

46
80 OPINION DISSIDENTE

x

« Quelles sont donc, à notre avis, les conditions nécessaires
pour exécuter ce projet de réformes ? Tout d’abord, nous
estimons — puisqu'il est indispensable qu’une influence exté-
rieure agisse en coopération avec le Gouvernement autrichien
— qu'il doit être clairement indiqué, d’abord au peuple
autrichien, puis au monde entier, qu'aucun motif intéressé
ne fait agir les Puissances garantes, et que nous sommes :
tous engagés non seulement les uns envers les autres, mais
aussi envers la Société des Nations et envers le monde entier,
à n’autoriser et à ne tolérer, dans ce nouveau système, aucune
diminution de la souveraineté de l'Autriche, aucune diminution
de son indépendance économique et financière.

« Je crois que tout citoyen autrichien peut être sûr que,
s’il est nécessaire qu’un contrôle placé sous les auspices de
la Société et agissant par l'organisme qui va être créé soit
exercé sur la politique financière de l'Autriche, cela ne peut
être, en définitive, que pour le plus grand bien de ce pays,
et quand, au bout de deux ans, l'Autriche sera redevenue
solvable, elle n’aura pas perdu la moindre parcelle de cette
souveraineté ou de cette indépendance que nous désirons
tous pour elle, et qu’il est de notre devoir, en tant que
Membres de la Société, de sauvegarder. »

Le fait que le Protocole n° I était ouvert à l'adhésion
d’autres Puissances qui n'étaient point parties au Traité
de Saint-Germain et que l’une de ces Puissances adhéra
effectivement au protocole n’est pas un motif qui permette
de conclure que les. obligations de l'Autriche, telles qu’elles
sont énoncées dans le protocole, fussent autre chose qu’une
confirmation des obligations contenues dans l’article 88.

Toutes les obligations d’ordre économique et financier, que
le projet de restauration de 1922 obligea l’Autriche à accepter
temporairement, furent énoncées dans les Protocoles nos II
et III, signés en même temps que le Protocole n° I. Aucune
raison n'apparaît qui permette d'expliquer pourquoi une res-
triction d’ordre économique qui ne constituait pas une partie
essentielle du projet de restauration (sans quoi elle eût été
insérée dans les Protocoles nos II et III) eût été imposée à
l'Autriche, dans un protocole qui ne contient aucune clause
relative à sa durée.

Enfin, aucune extension de cette nature des obligations de
l'Autriche n'était nécessaire. Le maintien de son existence en

47
81 OPINION DISSIDENTE

tant qu’Etat séparé était assuré, pour autant qu’il pouvait
l’être par des stipulations contractuelles, par l’article 88.

Si la présente analyse du Protocole n° I de Genève de 1922
est bien fondée, il s'ensuit que tout acte qui constitue une
violation des obligations de l'Autriche énoncées dans ce proto-
cole doit également constituer une violation de l'article 88.
Aucun des deux alinéas du protocole ne contient en effet quoi
que ce soit qui. ne soit déjà dans cet article. Et, si le régime
à établir conformément au Protocole de Vienne est compatible
avec l’article 88, il ne peut, de l'avis des soussignés, être
incompatible avec le Protocole n° I de Genève de 1922.

L'avis de la Cour conclut, pour ce qui est du Protocole
de 1922, qu'il est difficile de soutenir que le régime à établir,
conformément au Protocole de Vienne, ne soit pas de nature
à menacer l’indépendance économique de l'Autriche et soit, par
conséquent, en harmonie avec les engagements spécifiquement
pris par l'Autriche dans ce protocole en ce qui concerne son
indépendance économique.

Cette déclaration fait l’objet d’un alinéa qui précède immé-
diatement la conclusion de l’avis. Les soussignés déduisent de
la rédaction de cet alinéa et, notamment, de l'emploi des
mots «indépendance économique », que c’est avec la phrase
finale du deuxième alinéa de l'engagement de l'Autriche dans
le protocole que les autres membres de la Cour trouvent le
régime projeté du Protocole de Vienne incompatible.

Sil en est ainsi, ceci doit vouloir dire que l’arrangement
projeté porterait atteinte à l'indépendance économique de
l'Autriche, parce qu’il accorderait à l’Allemagne un régime spécial
ou des avantages exclusifs de nature à menacer cette indépendance.

T ne suffit pas, en effet, que l’arrangement accorde un régime
spécial ou des avantages exclusifs: l'octroi de ceux-ci doit
être de nature à menacer l'indépendance de l'Autriche.

Si l'on peut dire du régime projeté qu'il est « de nature à
menacer » l'indépendance de l’Autriche, ce n’est pas le simple
fait de l'établissement du régime envisagé dans le Protocole
de Vienne -qui rendrait ce dernier incompatible avec les obliga-
tions de l’Autriche, mais ce seraient les conséquences à résulter
de l'établissement dudit régime.

Ce que l’Autriche est convenue de ne pas faire est quelque
chose qui soit « de nature à menacer son indépendance ». Il

48
82 OPINION DISSIDENTE

est admis que ceci ne vise que la responsabilité encourue pour
des conséquences raisonnablement prévisibles au moment de
Pacte. (Voir Vavis de la Cour, pp. 13-14.) |

Rien au cours de la présente procédure n'a été soumis
à la Cour en vue de démontrer que les États qui ont conclu
des unions douanières aient, de ce fait, mis en péril leur
existence ultérieure en tant qu’Etats. En l'absence de toute
preuve dans ce sens, il n'appartient pas à la Cour de présumer
que la conclusion d’une union douanière sur la base d’une

x

égalité complète entre les deux Etats soit de nature à mettre
en danger ou à menacer l'existence de l’un d’entre eux dans
l'avenir. Encore moins la Cour peut-elle présumer que la
perte de l'indépendance soit un résultat que lun ou l’autre
des deux. États pourrait prévoir comme la conséquence de
ses actes,

La conclusion à laquelle arrive la Cour est que c'est le
régime envisagé par le Protocole de Vienne, pris dans son
ensemble, qu'il serait difficile de considérer comme étant en
harmonie avec les engagements de l'Autriche. C'est-à-dire
que ce régime, considéré dans son ensemble, pourrait consti-
tuer une menace à l'indépendance de l'Autriche, abstraction
faite de l'effet de certaines dispositions de cet instrument, et
que, ces résultats ayant pu raisonnablement étre prévus par
l’Autriche à l’époque de la conclusion du Protocole de Vienne,
le régime est incompatible avec les engagements de l'Autriche.

Si cela veut dire que la conclusion d’une union douanière
entre deux Etats, abstraction faite des détails de l'accord,
comporte un danger pour l'indépendance des États intéressés,
c'est 14 une opinion à laquelle les soussignés ne peuvent se
rallier. .

En premier lieu, ainsi qu'il a été dit plus haut, la Cour n’a
devant. elle aucune preuve sur laquelle une conclusion de cette
nature puisse se fonder. Il est vrai qu'au cours de la procé-
dure la Cour a entendu certaines affirmations fondées sur le
fait qu’une union douanière existait entre la plupart des États
allemands durant une grande partie du xixme siècle, et que
cette union douanière, dans son stade plus récent et final, a
été remplacée en 1871 par l'Empire allemand. Toutefois, aucune
conclusion satisfaisante ne saurait être tirée de l’histoire du

49
83 OPINION DISSIDENTE

Zollverein allemand, car il n’y a aucun moyen de déterminer
dans quelle mesure la fusion de 1871 fut la conséquence soit
de la guerre de 1870, soit du Zollverein.

En second lieu, il est impossible d'évaluer les conséquences
de la conclusion d’une union douanière sans tenir compte des
dispositions spécifiques de l’arrangement que l’on se propose
d'établir. Il n’y a point de type déterminé d'union douanière,
et chaque cas d’union de l'espèce doit être apprécié en lui-même.

En outre, les soussignés ne sont pas disposés à admettre
que le Protocole de Vienne, pris dans son ensemble, puisse
être considéré comme incompatible avec les obligations
contractuelles de l'Autriche si l’on ne peut présenter aucune
disposition du protocole, prise en elle-même, qui soit incom-
patible avec ces obligations.

L'examen, auquel ils ont procédé, des articles du protocole
n'a fait ressortir aucune disposition dont les conséquences,
pour autant qu’une prévision raisonnable soit possible, menacent
l'indépendance de l'Autriche, et d’ailleurs l’avis de la Cour
n’allègue point l'existence d’une disposition de cette nature.

Les soussignés sont d’accord sur l'opinion énoncée à la
page 18 de l'avis, selon laquelle le régime à établir en
conformité avec le Protocole de Vienne remplirait bien les
conditions requises pour une union douanière; mais ils consi-
dérent qu’il s’agit d’une union à instituer sur la base d’une
association douanière et non sur celle d’une fusion douanière,
c'est-à-dire que chacun des États intéressés conserve le droit
d’édicter sa propre législation douanière sur son propre terri-
toire et de la faire appliquer par ses propres autorités doua-
nières. [1 n’y a point de fusion des deux territoires douaniers,
ni fusion des administrations douanières, et aucune constitution
d'un fonds commun. .

Ce qui est prévu, c’est une assimilation du régime de la
politique douanière et commerciale des deux pays (préambule) :
chacun des deux pays aura donc sa propre politique, mais
ces politiques seront en concordance entre elles.

Les deux pays doivent convenir d’une loi douanière et d’un
tarif douanier qui seront mis en vigueur dans les deux terri-
toires douaniers, et des modifications ne pourront être appor-
tées à ladite loi douanière et à ce tarif douanier qu’en vertu
- d’une entente entre les deux Parties (art. II). L'effet de cette

50
84 | OPINION DISSIDENTE

disposition est que la loi ou les amendements, une fois conve-
nus, seront mis en vigueur en Autriche selon la législation
autrichienne et en Allemagne selon la législation allemande.

Tl ne doit être prélevé dans le trafic des marchandises
entre les deux pays d’autres droits d'entrée ou de sortie
que ceux sur lesquels les deux gouvernements pourraient
s'entendre dans le traité à conclure (art. III).

En Autriche, les droits de douane doivent être perçus par
l’administration douanière autrichienne, tout comme en Alle-
magne ils seront perçus par l'administration douanière alle-
mande. Après déduction des frais, le montant net des percep-
tions doit être réparti entre les deux pays selon un barème
déterminé d’un commun accord (art. VI).

Il n’est pas facile de se rendre compte comment il pourrait
être allégué que l’un quelconque de ces premiers articles du
Protocole de Vienne serait de nature à menacer l'indépendance
de l’Autriche, étant donné qu'aucun de ces articles ne pourrait
être appliqué que si l'Autriche continue à exister en tant
qu'État séparé avec son propre territoire, son. propre parle-
ment, sa propre législation douanière et ses propres autorités
douanières veillant à l'application de sa loi douanière et de
son tarif douanier. Les gouvernements d’aucun des deux
États ne sont en aucune manière subordonnés l’un à l’autre.

Les articles IX et X visent les traités de commerce. Aux ter-
mes de l’article IX, chacun des deux gouvernements conserve
en principe le droit de conclure pour son compte des traités
de commerce avec des États tiers (art. IX, n° 1). Ces traités
peuvent toutefois être négociés en commun, si cela est jugé
utile; mais, dans ce cas également, ils doivent être conclus
sous forme de traités séparés entrant en vigueur simultané-
ment (art. IX, n° 3). L'article X impose à chacune des deux
Parties l'obligation de prendre les mesures nécessaires. afin de
mettre en harmonie avec le nouveau régime ses traités de
commerce actuellement en vigueur.

Très certainement, aucune de ces dispositions n'apparaît
comme. subordonnant l'Autriche, en tant que l’un des États
contractants, au contrôle de son associé, d’une manière qui
puisse être représentée comme mettant en péril son indépen--
dance.

51
85 OPINION DISSIDENTE

On trouve, il est vrai, au n° 2 de l’article IX, une disposi-
tion qui oblige chacun des deux États, dans le cas où les
traités de commerce sont négociés séparément, à prendre soin
« que les intérêts de l’autre Partie ne soient pas lésés en
contradiction avec le texte et le but de l'accord envisagé ».
On a fait valoir, au cours des débats oraux, que cette clause
réduirait dans une telle mesure la liberté, pour l’Autriche, de
conclure les traités qui pourraient être les plus conformes à
son propre avantage, qu’elle pourrait être incompatible avec
le maintien de l’indépendance économique de l'Autriche.

Les soussignés ne sont pas disposés à admettre qu’une
clause invitant un État à tenir compte des intérêts d’un autre
État, dans la mesure prescrite par l’article IX (2), puisse
être représentée comme mettant en danger l'existence de
cet État ou comme étant de nature à menacer son indé-
pendance. Toute idée de ce genre serait en opposition directe
avec le mouvement moderne en faveur d’une reconnaissance
toujours croissante de l’interdépendance des États en matière
économique. Il est peut-être bon de mentionner à cet égard
que l’un des objets du projet de convention commerciale
signé à Genève le 24 mars 1930, et dont l'Autriche était
elle-même signataire, se conformait au même principe en
s’efforcant d'éviter que tout préjudice grave fût causé par
l’une des Hautes Parties contractantes à l'intérêt économique
de l’autre. Cette clause a été ainsi comprise par quelques-uns
des États intéressés, par exemple dans l’Accord régional signé
à Oslo le 22 décembre 1930.

L'article XI prévoit l'institution d’une commission d’arbi-
trage, constituée d’après le principe de la parité. Cette com-
mission doit régler les divergences de vues entre les deux
Parties au sujet de l'interprétation et de l’application de
l’accord projeté ; elle doit également amener à un compromis
dans les cas où un accord s’impose entre les deux Parties..
Les. soussignés n’estiment pas qu'un arrangement prévoyant
le règlement amiable des différends qui peuvent se produire
entre deux Etats, — que ces différends soient ou non d'ordre
judiciaire, — puisse, à l’heure actuelle, être représenté comme

étant de nature à menacer l’indépendance de l’un ou l’autre
des États intéressés.
86 OPINION DISSIDENTE

L'article XII donne à chaque Etat le droit de dénoncer
Vaccord projeté. Si l’on pouvait soutenir que le simple éta-
blissement du régime, proposé par le Protocole de Vienne,
implique pour l'Autriche la perte de son indépendance, la
faculté de dénoncer le traité serait sans importance, car
l'Autriche aurait déjà perdu ce qu'elle s’est engagée a pré-
server. Tel n’est pas, cependant, le cas. L'opinion de la Cour
est que l'établissement du régime est de nature à menacer
l'indépendance de l'Autriche, c’est-à-dire que l’on se fonde
sur les seules conséquences du régime projeté pour dire qu'il
est incompatible avec les obligations de l'Autriche. Dans ce
cas, le droit de dénoncer le traité présente de l'importance,
car il permet à l'Autriche de parer à ces conséquences. Si
elle constate que son indépendance est mise en péril par son
‘entrée dans l’union douanière, elle peut toujours éviter ce
danger en dénonçant le traité.

Cet examen des diverses dispositions du Protocole de
Vienne amène les soussignés à conclure qu'aucune disposition
de ce protocole, examinée en elle-même, n’est incompatible
avec le maintien de la situation de Autriche en tant
qu'État séparé et indépendant.

Les nombreuses restrictions imposées à la liberté : d'action
de l'Autriche, qui résultent du Traité de Saint-Germain, sont
bien connues: de même, celles qui ui ont été imposées en
1922 par les Protocoles nos IT et III, à l’époque du plan de
restauration financière de l’Autriche. Cos restrictions ont affecté
l’Autriche dans les domaines militaire, financier ou économique,
qui touchent de trés prés a la souveraineté nationale. Aucune
de ces restrictions n’avait le caractére de réciprocité, et cepen-
dant elles ont toutes été considérées comme compatibles avec
la souveraineté et Vindépendance de l'Autriche. Il semble
a fortiori qu'un régime douanier, tel que le propose le Proto-
cole de Vienne, établi sur la base de l'égalité et de la réci-
procité, ne porterait point préjudice à l'indépendance de
l’Autriche. ;

Pour ces motifs, les soussignés sont d’avis qu'un régime
établi entre l’Allemagne et l'Autriche, sur la base et dans les
limites des principes prévus dans le Protocole du 19 mars 1931,
serait compatible tant avec l’article 88 du Traité de Saint-

53
87

Germain qu'avec le Protocole n° I signé à Genève le 4 octobre

1922.

54

OPINION DISSIDENTE

(Signé) 1

(
(
(
(
(
(

»
»

M. ADATCI.

F. B. KELLOGG.
ROLIN-JAEQUEMYNS.
Ceci, J. B. Hurst.
W. SCHÜCKING.

v. EYSINGA.

WANG CHUNG-Hur.

)
)
)
)
)
)
)
